IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                              Assigned on Briefs June 9, 2004

                 STATE OF TENNESSEE v. JUAN LUIS RAVELL

                   Direct Appeal from the Circuit Court for Giles County
            Nos. 10009, 10010 Stella L. Hargrove and Jim T. Hamilton, Judges



                     No. M2002-00988-CCA-R3-CD - Filed July 13, 2004


The defendant entered guilty pleas in Giles County to aggravated rape, especially aggravated
burglary, and assault. After imposition of the sentences, but before the judgments became final, the
defendant filed a pro se motion to withdraw the guilty pleas. The trial court denied the motion. The
defendant also filed a motion alleging error coram nobis, which was denied by the trial court. Both
denials were consolidated for this appeal. Upon review, we affirm the judgments of the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

JOE G. RILEY , J., delivered the opinion of the court, in which JERRY L. SMITH and ALAN E. GLENN ,
JJ., joined.

William J. Eledge, Lawrenceburg, Tennessee, for the appellant, Juan Luis Ravell.

Paul G. Summers, Attorney General and Reporter; Richard H. Dunavant, Assistant Attorney
General; Mike Bottoms, District Attorney General; and Patrick S. Butler, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                            OPINION

       The transcript of the guilty plea submission hearing reveals that in April 2001, the defendant
forced entry into a private residence, assaulted the female occupant, and raped her anally and
vaginally. Upon arrival, the police found the victim partially undressed and the defendant in the
process of dressing.

        In June 2001, the Giles County Grand Jury returned indictments against the defendant,
charging him with resisting arrest, assault, especially aggravated burglary, and two counts of
aggravated rape. On February 19, 2002, the defendant pled guilty to aggravated rape, especially
aggravated burglary, and assault. Pursuant to the plea agreement, he was sentenced to twenty-five
years at 100% for the aggravated rape. Sentences for the other offenses were ordered to run
concurrently, for an effective sentence of twenty-five years. The judgments were entered on the date
of the pleas.
        On February 25, 2002, approximately one week after being sentenced, the defendant filed
a pro se motion to withdraw his guilty pleas. In support of the motion, the defendant testified he
entered the guilty pleas because he was afraid; other inmates were threatening his life; water was
flowing into his cell from the floor drain; and law enforcement officers did not want to listen to him.
The defendant further testified appointed counsel’s fruitless efforts on his behalf led him to plead
guilty, as did his fear of the trial judge. The defendant claimed he was placed on a liquid diet as
punishment after a verbal altercation with the jail nurse and contended his guilty pleas resulted from
problems he experienced on the liquid diet.

       Counsel for the defendant testified that he had cross-examined the victim at the preliminary
hearing and received a stack of discovery materials. The defendant told defense counsel he was able
to read English and counsel left the discovery materials with the defendant for him to review.
Defense counsel testified that he and his investigator went over the case with the defendant,
discussing favorable and unfavorable evidence. Defense counsel stated there was no communication
problem between himself and his client, and the defendant had no problem understanding the terms
of the pleas. Defense counsel testified that the defendant expressed fear that a jury would not
believe him because he was Hispanic, but did not express fear of the judicial system generally.

        Jim McCasland, investigator for the District Public Defender, testified that he and defense
counsel met with the defendant at the jail and discussed the discovery, the judicial process, and their
client’s options and rights. According to McCasland, the defendant seemed to understand the
discussion, told them he wanted to plea bargain, and specified the offenses to which he would plead
guilty. McCasland testified the defendant did not seem scared and was able to discuss the case and
possible defenses.

       Vicki Hanley, a registered nurse, testified the defendant was placed on a liquid diet on
February 17, 2002, approximately two days prior to entering his guilty pleas. Hanley read from her
medical report of February 17, 2002:

               [I]nmate complaining of nausea and vomiting. Inmate screaming at
               staffing nurse. I ask inmate what was wrong with him, he stated “f---
               you.” Again I ask, “are you sick?” Inmate stated, “I was sick
               because they would not move me from my cell.” I asked him was he
               sick? Inmate screams, “f---, yeah, what do you think?” Inmate
               stated, “I just wanted the f---ers to move me.” Again I asked, “are
               you sick or did you just want to be moved?” Inmate states, “you f---
               ing nurse, I told you I was sick so what are you going to do about it?”
               Inmate again started screaming, stating, “you dumb f---ers.”

               There was no vomiting noted, denied diarrhea, skin warm and dry to
               touch, mucus membranes pink and moist. Inmate placed on clear
               liquids for two to three days and held in booking for observation.

               If inmate begins vomiting, he is to be taken to Hillside E.R. I
               explained this to the inmate. He began screaming “f--- you, you fat
               red-headed bitch. I don’t care what you say.” Inmate belligerent and

                                                 -2-
                disrespectful to nurse. Inmate to remain in booking on clear liquids
                for two to three days for close observation.

Hanley testified the defendant was not on a liquid diet prior to February 17, 2002.

        In rebuttal, the defendant denied cursing the nurse and testified she told him she was putting
him on a liquid diet for lying about being sick. He stated the liquid diet affected his ability to think
clearly at the time of his pleas.

        At the conclusion of the hearing, the trial court noted that it took special measures at the time
of the guilty plea to insure that the defendant “understood the questions and gave appropriate answers
in response to the questions.” The court found the defendant understood the English language “very
well.” The court noted that defense counsel had given discovery materials to the defendant and
reviewed the state’s evidence “in a meticulous way.” The court observed that both defense counsel
and the investigator believed the defendant understood what he was facing, and the court also tried
to be very thorough. The court further noted that, at the plea submission hearing, the defendant
denied being threatened and did not indicate any lack of understanding. The trial court expressly
accredited the testimony of defense counsel and his investigator and then found that the defendant’s
pleas were entered “freely and voluntarily with the advice of counsel.” The court found no manifest
injustice through “fear, duress or mistake or intimidation” and denied the motion to withdraw the
pleas.

                            I. WITHDRAWAL OF GUILTY PLEAS

        The defendant challenges the trial court’s ruling denying his motion to withdraw his guilty
pleas. He urges various grounds in support of his argument, including that his pleas were made while
under fear, duress and/or mistake. The defendant urges various facts in support of his broad legal
contentions, including his status as a national of Mexico incarcerated in a foreign country, combined
with his limited ability to speak the English language.

A. Transcript of Guilty Pleas

         The transcript of the defendant’s guilty pleas indicates the trial court probed the defendant’s
comprehension of the proceedings. The trial court made inquiry into: the defendant’s level of
education; the defendant’s comprehension of the paperwork involved in making his pleas; whether
the defendant was under the influence of drugs or alcohol at the time of entering his pleas; whether
the defendant understood that any false statements made under oath could subject him to prosecution
for false statement; whether the defendant understood that he did not have to plead guilty, and that
he had an absolute right to a trial by jury; whether the defendant understood that a trial would allow
his lawyer to cross-examine state witnesses and call witnesses on his own behalf, while retaining his
right to remain silent; and whether the defendant understood that by pleading guilty, he was giving
up his right to a jury trial, as well as his right to appellate review. The defendant responded
affirmatively to each inquiry.

       The trial court further inquired: whether the defendant’s pleas were the result of threats or
promises; whether the defendant’s lawyer had explained the elements of the crimes charged, which

                                                  -3-
the state would have to prove in order to convict him; and whether the defendant had any questions
concerning them. The defendant affirmed the voluntariness of his pleas and that his lawyer had
explained the elements which the state would have to prove. He stated he had no questions. The
defendant stated he was pleading guilty because he was, in fact, guilty of the charges.

        The trial court additionally inquired as to whether the defendant was satisfied with his lawyer,
and whether the defendant wished to speak with the judge outside of his lawyer’s presence. The
defendant testified he was satisfied with counsel, and he did not wish to speak with the judge
privately. The trial court then related the minimum and maximum sentences which could be applied
for each crime if the defendant were tried and convicted, and inquired whether the defendant
understood. The defendant affirmed he understood. In fact, the defendant testified he understood
everything the trial court had said.

        Finally, the trial court twice asked the defendant whether he wished the court to accept his
pleas and the defendant twice answered affirmatively. In a subsequent inquiry, the following colloquy
took place:

               The Court:      Do you want to withdraw your plea?
               Defendant:      No, it’s okay, a hundred percent.
               The Court:      You want to go forward with it?
               Defendant:      It’s okay. I already signed it, you know.
               The Court:      You can back out right now, if you want to.
               Defendant:      No, it’s okay.
               The Court:      I’ll tear it up.
               Defendant:      No, it’s okay.
               The Court:      You want me to accept the plea?
               Defendant:      Yes, ma’am.

B. Analysis

        The defendant asserts he should be allowed to withdraw his guilty pleas in order to prevent
manifest injustice, and the trial court’s denial of his motion was an abuse of discretion. Generally,
a defendant who submits a guilty plea is not entitled to withdraw the plea as a matter of right. State
v. Turner, 919 S.W.2d 346, 355 (Tenn. Crim. App. 1995) (citing State v. Anderson, 645 S.W.2d 251,
253-254 (Tenn. Crim. App. 1982)). However, Rule 32(f) of the Tennessee Rules of Criminal
Procedure authorizes a defendant to withdraw a guilty plea upon showing by the defendant of “any
fair and just reason” if the sentence has not yet been imposed; but to correct “manifest injustice,”
the court, after sentence, but before the judgment becomes final, may set aside the judgment of
conviction and permit the defendant to withdraw the plea. Id. at 354-55. The defendant has the
burden of establishing “manifest injustice.” Id. at 355.

        A guilty plea becomes final thirty days after acceptance of the plea agreement and imposition
of sentence. State v. Green, 106 S.W.3d 646, 650 (Tenn. 2003). In the instant case, the motion to
withdraw the guilty pleas was filed after sentencing, but within the thirty-day period, allowing the
defendant to withdraw his pleas only upon a showing of “manifest injustice.” Tenn. R. Crim. P. 32(f).


                                                  -4-
        As stated, the trial court found that the defendant’s pleas were entered freely, voluntarily,
knowingly, and on the advice of counsel. The trial court implicitly rejected the defendant’s factual
contentions. The court found no manifest injustice through fear, duress, mistake or intimidation,
and, therefore, denied the defendant’s motion to withdraw his guilty pleas. The decision to allow
the withdrawal of a guilty plea is within the discretion of the trial court and will be affirmed on
appeal absent an abuse of discretion. State v. Davis, 823 S.W.2d 217, 220 (Tenn. Crim. App. 1991).
We conclude the trial court did not abuse its discretion in denying the motion. This issue is without
merit.

                                  II. ERROR CORAM NOBIS

       The defendant, a national of Mexico, contends his rights under the Vienna Convention on
Consular Relations were violated when he was detained without being informed of his right to see
and communicate with his consular representative. We interpret his claim to be that had he been
informed of his right to consular communication, he would not have pled guilty. The trial court
denied relief.

         A trial court may grant a criminal defendant a new trial following a judgment of conviction
under limited circumstances through the extraordinary remedy offered by a writ of error coram
nobis. Tenn. Code Ann. § 40-26-105; State v. Mixon, 983 S.W.2d 661, 666 (Tenn. 1999). A writ
of error coram nobis may be granted where the defendant establishes the existence of newly
discovered evidence relating to matters litigated at trial if the defendant shows he was without fault
in failing to present the evidence at the proper time, and if the judge determines the evidence may
have resulted in a different judgment had it been presented to the jury. Tenn. Code Ann. § 40-26-
105; Mixon, 983 S.W.2d at 668. In order for a defendant to be entitled to relief, he must establish
a “reasonable probability” that the new evidence would have changed the results of the trial. State
v. Workman, 111 S.W.3d 10, 18 (Tenn. Crim. App. 2002).

        In the instant case, we assume the defendant’s “newly discovered evidence” was his alleged
right to consular communications. This does not satisfy the strict requirements of the error coram
nobis doctrine; it was not litigated at a trial. Further, the defendant conceded at the coram nobis
proceeding that he repeatedly advised the sheriff’s department that he was an American citizen prior
to entry of his pleas. He contended he did so because he got “into some problems [in Mexico].”
The defendant was not “without fault” as he was the author of his alleged problem; thus, he does not
meet the criteria for coram nobis relief. See Tenn. Code Ann. § 40-26-105. This issue is wholly
without merit.

       We affirm the judgments of the trial court.




                                                       ____________________________________
                                                       JOE G. RILEY, JUDGE



                                                 -5-